Citation Nr: 1516049	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to automobile and adaptive equipment, or to adaptive equipment only.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied the Veteran's claim for entitlement to automobile and adaptive equipment, or to adaptive equipment only, based on a determination that new and material evidence had not been received since a previous decision in March 2005.

The RO's characterization of the claim as one requiring "new and material evidence" has been recharacterized, for the following reasons.  First, the claim that was adjudicated in March 2005 was based on a purported loss of use of the left foot, while the current claim is based on purported loss of use of the right foot; thus, they are different claims.  Second, as the Veteran has had a service-connected disability of the lower extremities since 1995 his present claim for automobile/adaptive equipment is in essence a claim for higher rating, and such claims may be raised at any time without reference to previous final denials.  The Board will accordingly not review the finality of the previous denial in March 2005, but rather will proceed with adjudication of the merits.  This consideration of the merits by the Board does not cause any prejudice to the Veteran because the RO adjudicated the merits in the April 2013 Statement of the Case (SOC).


FINDING OF FACT

The Veteran does not have the loss of use of one or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair due to service-connected disability, and he does not have service-related loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes or ankylosis of the knees or hips.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an automobile and adaptive equipment are not met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350(a), 3.808, 17.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act (VCAA) provides that VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The RO sent the Veteran a letter in January 2010 that informed him of the elements required to establish entitlement to automobile or other conveyance and adaptive equipment, and the Veteran had ample opportunity to respond prior to the April 2010 rating decision on appeal.  In any event, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and VA treatment records.  The Veteran has not identified any existing treatment records that should be obtained before the appeal is adjudicated.  The Veteran was notified of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  Finally, there is sufficient medical evidence of record on which to base a determination, so a medical examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

As noted in the Introduction, the RO issued a rating decision in March 2005 that denied entitlement to automobile and adaptive equipment, or for adaptive equipment only, based on a determination that the Veteran's service-connected ingrown toenail had not caused the loss or loss of use of a foot, and that he otherwise had no service-connected disabilities involving the upper extremities, hips, knees or loss of visual acuity.  The Veteran did not appeal.

In his present VA Form 21-4502 (Application for Automobile or other Conveyance and Adaptive Equipment), filed in January 2010, the Veteran asserted that his qualifying service-connected disability is loss of the right foot.  As a threshold matter, the Veteran is service-connected for onychocryptosis/ingrown toenails, rated as 10 percent disabling since 1995 other than two periods of post-surgical convalescence (May-July 2000 and October-December 2000) in which the disability was rated at 100 percent.  The Veteran has not applied for Special Monthly Compensation for loss of use of one foot under 38 U.S.C.A. § 1114(k) and 3.350(a), so that question has not been specifically adjudicated by the RO.
  
Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the elective amputation below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of  use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, "complete paralysis" of the external popliteal nerve encompasses foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

A December 2009 VA podiatry clinic treatment note shows the Veteran presented complaining of constant, throbbing pain with activity that he stated made it impossible for him to drive.  The Veteran stated that the pain was located on the inside part of the nail, just outer side of the right big toe; he denied any history of problems with the inside of the nail.  Examination showed sensation to be intact, and there was no sign of infection or edema.  Muscle strength was 5/5.  Pain was elicited with palpation of the lateral proximal border of the right hallucal nail.  The clinician injected lidocaine and performed exploratory debridement, which was observed to result in healthy bleeding with no sign of specule or purulence.  The Veteran tolerated the procedure well and was advised to do daily salt water soaks for a week.

The Veteran returned to the VA podiatry clinic in January 2010 complaining of continued symptoms; he reported that salt water soaks had not worked and that he was currently wearing sandals.  Examination showed the right hallux border with mild hyperkeratosis and mild edema without erythema.  The nail appeared to be offending the peripheral soft tissue at the lateral border of the right hallux nail, where some mild serous drainage was noted.  There were no open lesions and no maceration or xerosis. Vascular examination of the foot was normal and sensation was intact to light touch.  On weightbearing the hallux was not in contact with the second digit but there was pain on palpation of the lateral border and on compression of the hallux.  Current VA X-ray of the toes of the right foot was taken for the purpose of ruling out exostosis; the radiologist's impression was normal study.  The podiatrist injected the toe with a mixture of lidocaine, Marcaine and Kenalog and performed debridement, which the Veteran tolerated well.  The podiatrist advised the Veteran to continue to soak the foot, now using Epsom salts instead of table salt, and to use topical ointment.

In February 2010 - the month after he filed his current claim on appeal - the Veteran presented to the VA podiatry clinic for follow-up.  He stated that he had been soaking the foot as directed and that ibuprofen provided adequate pain relief.  He stated that he was currently working as a driver for the government but did not feel comfortable doing so while the toe was healing, but he had no other complaints.  Vascular examination showed palpable pulses without edema.  Dermatology examination showed macerated nail border at the avulsion site and minor erythema with serous drainage but no malodor or overlying scab formation.  No acute infection was appreciated.  The Veteran was advised to continue warm water soaks, to change the dressing and to use ointment daily and to use over-the-counter medication as necessary for pain relief.

In September 2011 the Veteran presented to the VA podiatry clinic complaining of "tingling" to the nail eponychium of the right hallux for the past two years, described as not worsening but also not improving and relatively constant but aggravated by pressure.  Examination showed palpable pulses with no edema or erythema and no open lesions or drainage.  There was hyperpigmentation of the eponychium.  Protective sensation was intact and muscle strength was 5/5.  There was decreased ankle dorsiflexion with the knee extended and increased ankle dorsiflexion with the knee flexed.  There was mild deviation of the right hallux.  Posture was significant for medial height decrease with the heel in rectus and excessive loading to the lateral column.  The clinical impression was multiple right great toenail matrixectomies, possible scar formation and skin irritation but no sign of infection or paronychia and mild hallux abucto valgus (HAV) with excessive pronation of the right foot.  There was no need for further nail procedures, but the Veteran was referred to the prosthetic clinic for custom flat-foot orthotics (FFO) and extra-depth shoes.  In October 2011 the Veteran was issued shoe inserts for metatarsal support and was also issued orthopedic shoes with depth inlay.

On review of the evidence above the Board finds insufficient evidence to support a finding that the Veteran has permanent loss of use of one or both feet.  VA podiatry records show the Veteran felt uncomfortable about driving while he was on medication after debridement, but this does not equate to a permanent loss of use.  The Veteran is shown to have been issued orthotic shoes by VA (indeed, the file shows that the Veteran was issued orthotic shoes by VA as early as July 2000), but he is not shown to have the loss of use of one or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  There is no indication whatsoever that the Veteran's service-connected ingrown toenails, singly or bilaterally, cause impairment of balance or propulsion to the degree that function could be accomplished equally well by an amputation stump with prosthesis.  The Board especially notes that VA podiatry clinic notes consistently cite pain when the nail is pressed but also consistently show normal strength and sensation in the foot, without significant infection or edema.  The Board also notes that the Veteran complained to his VA podiatrist in December 2009 that pain made it impossible to drive, but in February 2010 he was working as a commercial driver.

In sum, the Board concludes the Veteran's service-connected ingrown toenail disability is not shown to result in permanent loss of use of one or both lower extremities.  As he does not have any qualifying service-connected disabilities involving the upper extremities, hips, knees or loss of visual acuity, there is no basis on which entitlement to automobile and adaptive equipment, or to adaptive equipment only, can be assigned.  Accordingly, the claim must be denied. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA; VA shall consider all information and medical and lay evidence of record, and where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A grant for automobile and/or adaptive equipment is denied.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


